         Case 1:20-cv-00079-CRC Document 12 Filed 07/14/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MBALAMINWE MWIMANZI,

                               Plaintiff,
             v.
                                                       No. 20-cv-00079 (CRC)
 JOSHUA WILSON, et al.,

                               Defendants.



            PLANITFF’S CONSENT MOTION FOR A PROTECTIVE ORDER

       Pursuant to Fed. R. Civ. P. 26(c), Plaintiff requests a protective order governing the

disclosure of certain information. Defendants consent to this motion. A proposed protective order

is attached hereto.

       This parties agree that some documents relevant to this case, such as personnel records

and personal medical information, should be protected from unnecessary public disclosure to

“protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense,” Fed. R. Civ. P. 26(c). The proposed protective order will safeguard the parties from

unnecessary and potentially harmful disclosure of confidential information while creating

appropriate procedures for exchanging confidential information in discovery without the need for

frequent consultation or intervention by this Court.

       For the foregoing reasons, Plaintiff submits that good cause exists for the entry of a

protective order pursuant to Fed. R. Civ. P. 26(c) and requests that the Court enter the attached

proposed protective order.




                                                 1
   Case 1:20-cv-00079-CRC Document 12 Filed 07/14/20 Page 2 of 2




July 14, 2020                        Respectfully submitted,

                                     /s/ Michael Perloff                   .




                                     Michael Perloff (D.C. Bar No. 1601047)
                                     Scott Michelman (D.C. Bar No. 1006945)
                                     American Civil Liberties Union Foundation
                                          of the District of Columbia
                                     915 15th Street NW, Second Floor
                                     Washington, D.C. 20005
                                     (202) 457-0800
                                     mperloff@acludc.org




                                     Counsel for Plaintiff




                                 2
